Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
second stage thereby being operated at different clock speeds but synchronized together" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim for the term “second stage”. It also unclear what is the structural relationship of the second stage with the stage? The examiner suggest amending claim 14 to indicate what the relationship is between the stage and the second stage or remove the word “second” from the word “second stage” . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al (US 5,751,585 A as newly recited, hereinafter Cutler585’) in view of Kajikawa (US 5,191,187 A as newly recited) in view of Ide et al (US 2013/0026153 A1 as newly recited). 
With respect to claim 1, Cutler585’ discloses a laser machining device 50 (Col. 5, lines 7-23; Figures 2) comprising: a stage controller 96, 122 for controlling movement of a stage 56, 58 (Col. 8, lines 48-56; Col. 9, lines 36-44; Figures 2 and 7); a laser 76 for producing a beam 60 (Col. 5, line 41-50; Figures 2 and 7); a laser scanner 54 for scanning the beam 60 over a part to be machined 62 (i.e. an etched circuit board; Col. i.e. the controller 52 that operates both stage controller 96, 122 and an auxiliary laser scanner controller 88, 120; Figures 2) of the laser scanner 54 as well as of the stage controller 96, 122 and the laser 68 (Col. 8, lines 48-56; Col. 9, lines 36-44; Figures 2 and 7), the scanner controller 52 further configured to separate a path command signal into high frequency components and low frequency components and to feed said low frequency components as a stage path LFP command signal to said stage controller 96, 122 and said high frequency components as a scanner path HFP command signal to said laser scanner 54 (Col. 8, lines 35-56; Figures 2 and 7), a path command to either the XY stage 56, 58 or to the scanner 54 having a fixed time shift 170, 172 (Filtering that causes delay in movement of stage and laser scanner; Col. 11, lines 47 thru Col. 12, line 7) between a motion of said laser beam (i.e. laser pulses; Col. 11, lines 29-41) and a motion of said work piece 62 (i.e. the motion of the work piece is controlled by the slow stages 56, 58; Col. 11, lines 42-45), thereby generating a desired position stream for both the laser scanner 54 and the stage 56, 58, and triggering and turning the laser 68 on and off as required (Col. 11, lines 29-41).  
However Cutler585’ fails to teach that the scanner controller uses a first clock at a first clock rate, the first providing a clock signal which is continuous clock signal at the first clock rate, and the stage controller uses a second clock at a second clock rate, the second clock rate being lower than the first clock rate, the stage controller being configured to use a finite derivative of the first clock to provide the second clock, the stage and the scanner thereby being controlled for motion by different but related clocks, a path command to either the XY stage being positively or negatively shifted in time in respect of said path command signal to compensate for a fixed time shift between a motion of said laser beam and a motion of said work piece. 
Kajikawa teaches that the scanner controller 26 uses a first clock 27 at a first clock rate (Col. 5, lines 42-58; Figures 3-4), the first clock signal Q(1) providing a continuous signal Q(1) at the first clock rate 10Khz (Col. 5, lines 42-58; Figures 3-4), and the stage controller 33 uses a second clock (i.e. the up-down counter located within the controller 26 is the second clock. Thus controller 26 functions as a second clock that generators a second clock signal; Col. 7, lines 17-28; Figure 3-4) at a second clock rate 5Khz (Col. 7, lines 3-28; Figures 3-4), the second clock rate 5Khz being lower than the first clock rate 10Khz (Col. 5, lines 42-58; Figures 3-4), the stage controller 33 is capable of being configured to use a finite derivative (i.e. per applicant’s written disclosure the finite derivative is interpreted as a clock that is based on another source and not the instantaneous rate of change of a function) of the first clock 27 to provide the second clock (i.e. the up-down counter located within the controller 26. The controller 26 functions as a second clock that generators a second clock signal; Col. 5, lines 42-58; Col. 7, lines 17-28; Figure 3-4). 
Ide et al teaches that a path command S5 to either the XY stage 20 being positively or negatively shifted in time (i.e. the XYZ stage is configured such that positioning accuracy and a shift error therefore becomes high accuracy in a sub-micron range; Shifting the XYZ stage in the X-axis direction and Y-axis direction at a predetermined velocity; Para. 0041, 0055) in respect of the path command signal S4 to compensate for a fixed time shift (i.e. after starting the shift of the stage in the X-axis or Y-axis direction, a position where the velocity of the stage enters a stable velocity range is, in advance, set as a synchronization position; Para. 0081; Figure 7 ) between a motion of said laser beam 18 and a motion of the work piece W (i.e. substrate W; Para. 0042, 0045, 0049-0057 0081,0091,0094; Figure 7), thereby generating a desired position stream for both the laser scanner (Para. 0101) and the stage 20 (Para. 101; Figures 1-5 and 7-8) and triggering and turning the laser on and off as required (Para. 0090, 0102; Figures 1-5, 7-8 and 14A-15B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cutler585’ in view of Kajikawa in further view of Ide et al, by modifying the timing of the positional movements of to the stage controller as taught by Cutler585’, to incorporate the clock that controls the positional movements of the stage via stage controller as taught by Kajikawa, and further incorporating the stage controller’s path command to shift the movement of the stage regarding the pulses of the clock to control the emission of the laser as taught by Ide et al, for improving the accuracy and throughput of a high machining speed laser machining device by synchronizing the movements of the work piece and the laser beam.

With respect to claim 4, Cutler585’ discloses that the scanner controller 52 is configured to apply correction to the scanner path command signal to the scanner 54 and the stage controller 96, 122 is configured to apply correction to the stage path command signal to the stage controller 56, 58 (Col. 4, lines 8-25; Col. 11, lines 26-62; Col. 13, lines 19-33; Col. 13, line 48 thru Col. 14, line 23; Figures 1-8).

With respect to claim 5, Cutler585’ discloses to compare a first delay 79 (i.e. negative 80) at the scanner 54 and a second delay 78 at the stage 56, 58, and to apply first and second fixed delays 78-79 to the scanner path command signal (i.e. adders 80, 82) and to the stage path command signal (i.e. adder 90) respectively to synchronize respective stage 56, 58 and laser beam 60 movements (Col. 9, lines 7-19; Col. 9, lines 39-65; Figures 1-8).

With respect to claim 7, Cutler585’ discloses that the stage 56, 58 movably holds the work piece 62 (Col. 5, lines 31-47; Figures 2 and 5-8).

With respect to claim 8, Cutler585’ discloses that the stage 56, 58 movably holds the scanner 54 (Col. 5, lines 31-47; Figures 2 and 5-8).

With respect to claim 9, Cutler585’ discloses of a laser machining device 50 (Col. 5, lines 7-23; Figures 2) comprising: a stage 56, 58 for movably holding a part to be machined 62 (Col. 5, lines 7-23; Figures 2 and 7); a stage controller 96, 122 for controlling movement of a stage 56, 58 (Col. 8, lines 48-56; Col. 9, lines 36-44; Figures 2 and 7); a laser 76 for producing a beam 60 (Col. 5, line 41-50; Figures 2 and 7); a laser scanner 54 for scanning the beam 60 over a part to be machined 62 (i.e. an etched circuit board; Col. 5, lines 7-23; Figures 1-4); and a scanner controller 52 for controlling the scanner 54 (Col. 5, lines 7-23; Col. 8, lines 57-65; Figure 2); wherein the scanner controller 52 is configured to control the stage controller 96, 122, thereby to synchronize movements of the stage 56, 58 with movements of the laser scanner 54 (Col. 8, lines 48-56; Col. 9, lines 36-44; Figures 2 and 7), the scanner controller 52 thereby acting as a master of the laser scanner 54 as well as of the stage controller 96, 122 and the laser 12 (Col. 8, lines 48-56; Col. 9, lines 36-44; Figures 2 and 7), the laser scanner 54 operating at a relatively high bandwidth (i.e. high frequency; Col. 8, lines 35-56) and the stage 56, 58 operating at a relatively low bandwidth (i.e. low frequency; Col. 8, lines 35-56), the scanner controller 52 further configured to separate a path command signal into high frequency components 82, 84 and low frequency components 90, 92 and to feed said low frequency components 90, 92 as a stage path command signal to said stage controller 96, 122 and said high frequency components 82, 84 as a scanner path command signal to said laser scanner 54 (Col. 8, lines 35-56; Figures 2 and 7), a path command to either the XY stage 56, 58 or to the scanner 54 having a fixed time shift 170, 172 (Filtering that causes delay in movement of stage and laser scanner; Col. 11, lines 47 thru Col. 12, line 7) between a motion of said laser beam (i.e. laser pulses; Col. 11, lines 29-41) and a motion of said work piece 62 (i.e. the motion of the work piece is controlled by the slow stages 56, 58; Col. 11, lines 42-45), thereby generating a desired position stream for both the laser scanner 54 and the stage 56, 58, and triggering and turning the laser 68 on and off as required (Col. 11, lines 29-41).  
Cutler585’ is silent regarding the stage controller uses a second clock at a second rate, the second clock rate being different from the first clock rate, the stage controller being configured to use a derivative of the first clock to provide the second clock, the scanner and the stage thereby being controlled for motion by different clocks, and a path command to either the XY stage or to the scanner being positively or negatively shifted in time in respect of said path command signal to compensate for a fixed time shift between a motion of said laser beam and a motion of said work piece or between two different control delays of said laser scanner and said stage respectively.
Kajikawa teaches that the wherein the scanner controller 26 uses a first clock 27 at a first clock rate 10 KHz (Col. 5, lines 42-58; Figures 3-4), the first clock 27 providing a clock signal Q(1) which is continuous at the first clock rate 10Khz (Col. 5, lines 42-58; Figures 3-4), the stage controller 33 uses a second clock (i.e. the up-down counter located within the controller 26 is the second clock. Thus controller 26 functions as a second clock that generators a second clock signal; Col. 7, lines 17-28; Figure 3-4)  at a second rate 5 KHz (Col. 5, lines 42-58; Figures 3-4), the second clock rate 5Khz being different from the first clock rate 10Khz, the stage controller 33 being configured to use a derivative of the first clock 27 to provide the second clock (i.e. the up-down counter; Col. 7, lines 17-28; Figure 3-4), the scanner 13 and the stage 15 thereby being controlled for motion by different clocks Q(3) and S(3) (Col. 5, lines 42-58; Col. 6, lines 4-14; Col. 7, lines 17-28; Figures 3-4).
Ide et al teaches that a path command S5 to either the XY stage 20 being positively or negatively shifted in time (i.e. the XYZ stage is configured such that positioning accuracy and a shift error therefore becomes high accuracy in a sub-micron range; Shifting the XYZ stage in the X-axis direction and Y-axis direction at a predetermined velocity; Para. 0041, 0055) in respect of the path command signal S4 to compensate for a fixed time shift (i.e. after starting the shift of the stage in the X-axis or Y-axis direction, a position where the velocity of the stage enters a stable velocity range is, in advance, set as a synchronization position; Para. 0081; Figure 7 ) between a motion of said laser beam 18 and a motion of the work piece W (i.e. substrate W; Para. 0042, 0045, 0049-0057 0081,0091,0094; Figure 7), thereby generating a desired position stream for both the laser scanner (Para. 0101) and the stage 20 (Para. 101; Figures 1-5 and 7-8) and triggering and turning the laser on and off as required (Para. 0090, 0102; Figures 1-5, 7-8 and 14A-15B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cutler585’ in view of Kajikawa in further view of Ide et al, by modifying the timing of the positional movements of to the stage controller as taught by Cutler585’, to incorporate the clock that controls the positional movements of the stage via stage controller as taught by Kajikawa, and further incorporating the stage controller’s path command to shift the movement of the stage regarding the pulses of the clock to control the emission of the laser as taught by Ide et al, for improving the accuracy and throughput of a high machining speed laser machining device by synchronizing the movements of the work piece and the laser beam.


With respect to claim 10, Cutler585’ discloses that the scanner controller 52 is configured to control the stage controller 96, 122, thereby to synchronize movements of the stage 56, 58 with movements of the scanner 54 (Col. 8, lines 48-56; Col. 9, lines 36-44; Figures 2 and 7). 

With respect to claim 11, Cutler585’ teaches that the scanner controller 52 is configured to apply an optical correction to the path command signal to the scanner 54 (Col. 9, lines 45-59; Figures 2 and 7) and a mechanical correction to the path signal to the stage controller 56, 58 (Col. 3, line 66 thru Col. 4, line 30; Figures 2 and 7).

With respect to claim 12, Cutler585’ teaches to compare a first delay 172 at the scanner 54 and a second delay 170 at the stage 56, 58 (Col. 11, lines 29-40; Col. 11, line 64 thru Col. 12, line 4), and to apply first and second fixed delays 170, 172 to the scanner path control signal (Figure 7) and to the stage path control signal (Figure 7) respectively to synchronize respective stage 56, 58 and laser beam 60 movements (Col. 11, lines 29-40; Col. 11, line 64 thru Col. 12, line 4; Figures 2 and 7).

With respect to claim 14, Cutler585’ discloses of a laser machining device 50 (Col. 5, lines 7-23; Figures 2) comprising: a stage 56, 58 for movably holding a part to be machined 62 (Col. 5, lines 7-23; Figures 2 and 7); a stage controller 96, 122 for controlling movement of a stage 56, 58 (Col. 8, lines 48-56; Col. 9, lines 36-44; Figures 2 and 7); a laser 76 for producing a beam 60 (Col. 5, line 41-50; Figures 2 and 7); a laser scanner 54 for scanning the beam 60 over a part to be machined 62 (i.e. an etched circuit board; Col. 5, lines 7-23; Figures 1-4); and a scanner controller 52 for controlling the scanner 54 (Col. 5, lines 7-23; Col. 8, lines 57-65; Figure 2); wherein the laser scanner 54 and the scanner controller 170 are connected using a first frequency (i.e. high frequency; Col. 8, lines 35-56) communication network 82, 84 (Col. 8, lines 48-56; Figures 2 and 7), and the stage controller 96, 122 is connected using a second network 90, 92 with a second different frequency (i.e. low frequency; Col. 8, lines 35-56), the first network 82, 84 and the second network 90, 92 being connected by a bridge component 72 (i.e. Position profiler 72), the bridge component 72 configured to obtain a first frequency signal (High frequency) to the first network 82, 84 and to provide a frequency derivative of the first frequency signal to a master component 170 of the second network 90, 92, thereby to synchronize the first and second networks 82, 84, 90, 92 (Col. 11, lines 29-45; Figures 2 and 7), the laser scanner 54 and the second stage 56 or 58 thereby being operated at different frequencies speeds (i.e. High and low frequency speeds) but synchronized together (Col. 11, lines 29-41; Figures 2 and 7),  the scanner controller 52 thereby acting as a master of the laser scanner 54 as well as of the stage controller 96, 122 and the laser 76 (Col. 11, lines 29-41; Figures 2 and 7), the laser scanner 54 operating at a relatively high bandwidth (i.e. via high pass filter 80) and the stage 56, 58 operating at a relatively low bandwidth (Col. 12, lines 8-22; Figures 2 and 7), the scanner controller 52 further configured to separate a path command signal POS into high frequency components and low frequency components and to feed the low frequency components as a stage path command signal to said stage controller 96, 122 and the high frequency components as a scanner path command signal to said laser scanner 54 (Col. 12, lines 5-40; Figures 2 and 7), a path command to either the XY stage 56, 58 or to the scanner 54 having a fixed time shift 170, 172 (Filtering that causes delay in movement of stage and laser scanner; Col. 11, lines 47 thru Col. 12, line 7) between a motion of said laser beam (i.e. laser pulses; Col. 11, lines 29-41) and a motion of said work piece 62 (i.e. the motion of the work piece is controlled by the slow stages 56, 58; Col. 11, lines 42-45), thereby generating a desired position stream for both the laser scanner 54 and the stage 56, 58, and triggering and turning the laser 68 on and off as required (Col. 11, lines 29-41).  
However Cutler585’ fails to teach that the bridge component configured to obtain a first frequency clock signal from the first network, the first frequency clock signal being a continuous signal at the first frequency, and to provide a frequency derivative of the first frequency clock signal to a master component of the second network, thereby to synchronize said first and second networks, the laser scanner and second stage thereby being operated at different clock speeds by synchronized together, a path command to either the XY stage or to the scanner being positively or negatively shifted in time in respect of said path command signal to compensate for a fixed time shift between a motion of said laser beam and a motion of said work piece or between two different control delays of said laser scanner and said stage respectively. 
Kajikawa teaches that the bridge component 26 configured to obtain a first frequency clock signal Q(1) from the first network 27, the first frequency clock signal Q(1) being a continuous signal at the first frequency 10KHz (Col. 5, lines 42-58; Figures 3-4), and to provide a frequency derivative (i.e. per applicant’s written disclosure the finite derivative is interpreted as a clock that is based on another source and not the instantaneous rate of change of a function) of the first frequency clock signal Q(1) to a master component (i.e. the up-down counter located within the controller 26; Col. 7, lines 17-28; Figure 3-4) of the second network 25, 33-34 (Col. 5, lines 42-58; Col. 7, lines 3-28; Figures 3-4), thereby to synchronize said first and second networks 25, 27, 33-34, the laser scanner 13 and second stage 15 thereby being operated at different clock speeds by synchronized together (Col. 5, lines 42-58; Col. 6, lines 4-14; Col. 7, lines 17-28; Figures 3-4).
Ide et al teaches that a path command S5 to either the XY stage 20 being positively or negatively shifted in time (i.e. the XYZ stage is configured such that positioning accuracy and a shift error therefore becomes high accuracy in a sub-micron range; Shifting the XYZ stage in the X-axis direction and Y-axis direction at a predetermined velocity; Para. 0041, 0055) in respect of the path command signal S4 to compensate for a fixed time shift (i.e. after starting the shift of the stage in the X-axis or Y-axis direction, a position where the velocity of the stage enters a stable velocity range is, in advance, set as a synchronization position; Para. 0081; Figure 7 ) between a motion of said laser beam 18 and a motion of the work piece W (i.e. substrate W; Para. 0042, 0045, 0049-0057 0081,0091,0094; Figure 7), thereby generating a desired position stream for both the laser scanner (Para. 0101) and the stage 20 (Para. 101; Figures 1-5 and 7-8) and triggering and turning the laser on and off as required (Para. 0090, 0102; Figures 1-5, 7-8 and 14A-15B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cutler585’ in view of Kajikawa in further view of Ide et al, by modifying the timing of the positional movements of to the stage controller as taught by Cutler585’, to incorporate the clock that controls the positional movements of the stage via stage controller as taught by Kajikawa, and further incorporating the stage controller’s path command to shift the movement of the stage regarding the pulses of the clock to control the emission of the laser as taught by Ide et al, for improving the accuracy and throughput of a high machining speed laser machining device by synchronizing the movements of the work piece and the laser beam.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al (US 5,751,585 A as newly recited, hereinafter Culter585’) in view of Kajikawa (US 5,191,187 A as newly recited) in view of Ide et al (US 2013/0026153 A1 as newly recited) as applied to claims 1 and 10 above, and further in view of Cutler et al (US 5,847,960 A as previously recited, hereinafter Cutler960’).
With respect to claim 6, Cutler585’ in view of Kajikawa in view of Ide et al, as applied to claim 1, disclose that at least one laser beam scanner 54 and at least one scanner controller 52, wherein one laser beam scanner controller 52 is configured to separate a path command signal into high frequency components (i.e. galvo-driver, position sensor and fast stage) and low frequency components (i.e. slow stage servo driver and position sensor) and to feed the low frequency components (i.e. slow stage servo driver and position sensor) as a path command signal to the stage controller and the high frequency components (i.e. galvo-driver, position sensor and fast stage) as a path command signal to the one laser beam scanner 54, the one laser beam scanner 54 further configured to provide the low frequency components (i.e. slow stage servo driver and position sensor) to each of the at least one scanner controller 52, and wherein each of the at least one scanner controller 52 are configured to subtract the received low frequency components (i.e. slow stage servo driver and position sensor) from respective path commands to generate high frequency components (i.e. galvo-driver, position sensor and fast stage) of the respective path commands for feeding as a path command signal to a respective laser beam scanner 54 (Col. 9, lines 7-19; Col. 9, lines 39-65; Col. 11, lines 26-62; Figures 1-8).
However Cutler585’ and Kajikawa in and Ide et al are silent regarding at least one further laser beam scanner and at least one further scanner controller. 
Cutler960’ teaches that at least one further laser beam scanner 154A-N and at least one further scanner controller 170, 172 (Col. 13, lines 1-18 and 34-56; Figures 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cutler585’ and Kajikawa in and Ide et al with Cutler960’, by adding to the one laser beam scanner and one scanner controller as taught by Cutler585’ and Kajikawa in and Ide et al, the incorporation of the at least one further laser beam scanner and at least one further scanner controller of Cutler960’, for improving the accuracy and throughput of multiple simultaneous tool path operations employing a multi-rate positioning system. 

With respect to claim 13, Cutler585’ in view of Kajikawa in view of Ide et al, as applied to claim 10, discloses that at least one laser beam scanner 54 and at least one scanner controller 52, wherein one laser beam scanner controller 52 is configured to separate a path command signal into high frequency components (i.e. galvo-driver, position sensor and fast stage) and low frequency components (i.e. slow stage servo driver and position sensor) and to feed the low frequency components (i.e. slow stage servo driver and position sensor) as a path command signal to the stage controller and the high frequency components (i.e. galvo-driver, position sensor and fast stage) as a path command signal to the one laser beam scanner 54, the one laser beam scanner 54 further configured to provide the low frequency components (i.e. slow stage servo driver and position sensor) to each of the at least one scanner controller 52, and wherein each of the at least one scanner controller 52 are configured to subtract the received low frequency components (i.e. slow stage servo driver and position sensor) from respective path commands to generate high frequency components (i.e. galvo-driver, position sensor and fast stage) of the respective path commands for feeding as a path command signal to a respective laser beam scanner 54 (Col. 9, lines 7-19; Col. 9, lines 39-65; Col. 11, lines 26-62; Figures 1-8).
However Cutler585’ and Kajikawa in and Ide et al are silent regarding at least one further laser beam scanner and at least one further scanner controller. 
Cutler960’ teaches that at least one further laser beam scanner 154A-N and at least one further scanner controller 170, 172 (Col. 13, lines 1-18 and 34-56; Figures 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cutler585’ and Kajikawa in and Ide et al with Cutler960’, by adding to the one laser beam scanner and one scanner controller as taught by Cutler585’ and Kajikawa in and Ide et al, the incorporation of the at least one further laser beam scanner and at least one further scanner controller of Cutler960’, for improving the accuracy and throughput of multiple simultaneous tool path operations employing a multi-rate positioning system. 
Response to Arguments
Applicant argues: “Wilkie does not teach control of a stage with one clock and control of the scanner with another clock at a different rate, because Wilkie uses the different clock rates to detect errors, not to control moving systems. However the skilled person considering Wilkie, would not carry out the modification on the components of Overbeck, because the components of Overbeck have different time constants and are of different bandwidth. That is to say, both of the components of Wilkie are electronic components that act more or less instantaneously compared to physical devices that have inertia, momentum and acceleration. In Wilkie, different bandwidths are simply not relevant. Thus the skilled person looking at Wilkie would not see the relevance of applying the derived clock signals to the faster moving lower momentum components of Overbeck and the original signals to the higher inertia components of Overbeck” on pages 1-2 of remarks.
Examiner’s response: The examiner agrees that applicant’s amendment overcomes the previous 35 USC 103 rejection of the last Office action. Also after further search and consider the examiner found new art Kajikawa that teaches of a stage being controlled by a timing frequency originating from the main clock and stage timing frequency is not the same as the time frequency controlling the scanner. Thus the examiner interprets that the stages operates on one clock while the scanner operates on a different clock. Therefore the previous 35 USC 103 rejection of Overbeck in view of Wilkie is now withdrawn. However the examiner now rejects claims 1 and 9 under 35 USC 103 over Cutler et al (US 5,751,585 A) in view of Kajikawa (US 5,191,187 A) in view of Ide et al (US 2013/0026153 A1).

Applicant argues: “Nowhere does Cutler state that these are the low and high frequency components of an original path command signal, contrary to the requirements of the current wording of the claim. Furthermore, Cutler provides no motivation to split the original path command into low and high frequency components since he has been working from the start with separate position and acceleration components.” on pages 2-3 of remarks.
Examiner’s response: The examiner respectfully agrees that applicant’s amendment overcomes the previous 35 USC 103 rejections of independent claims 1, 9 and 14. 
Regarding examiner’s modification of Cutler et al (US 5,847,960 A) in view of Overbeck (US 4,532,402 A) in view of Wilkie et al (US 6,895525 B1 as newly recited), the examiner withdraws the previous 35 USC 103 rejection of the last Office action because applicant’s amendment overcomes the previous 35 USC 103 rejection. The examiner now rejects independent claims 1, 9 and 14 over Cutler et al (US 5,751,585 A) in view of Kajikawa (US 5,191,187 A) in view of Ide et al (US 2013/0026153 A1).
The examiner interprets that Cutler et al teaches of a laser machining device comprising: a stage controller for controlling movement of a stage, a laser, laser scanner, a stage, and a scanner controller for controlling the motion of the scanner (Figures 1-3). Cutler et al teaches of a scanner controller that is configured to control the stage controller to synchronize movements of the stage with movements of the scanner (Figures 1-3). Cutler also teaches of the scanner controller acting as a master of the laser scanner as well as the stage controller and laser. Cutler also teaches that the laser scanner operates at a high frequency bandwidth (i.e. fast stage) and that the stage operates at a low frequency bandwidth (i.e. slow stage) and that these paths are separated. Thus the command signals along the paths are separate high and low frequency bandwidths. Cutler also teaches of either the XY stage or the scanner having a fixed time shift (i.e. the delay in positioning command signal within the two pathways) between the laser beam and the positioning of the stage, thereby generating a desired position for the scanner, stage and the triggering of the laser beam. 
However Cutler et al fails to teach that the scanner controller uses a first clock at a first clock rate, the first providing a clock signal which is continuous clock signal at the first clock rate, and the stage controller uses a second clock at a second clock rate, the second clock rate being lower than the first clock rate, the stage controller being configured to use a finite derivative of the first clock to provide the second clock, the stage and the scanner thereby being controlled for motion by different but related clocks; and a path command to either the XY stage or to the scanner being positively or negatively shifted in time in respect of said path command signal to compensate for a fixed time shift between a motion of said laser beam and a motion of said work piece or between two different control delays of said laser scanner and said stage respectively.. 
Therefore it would have been obvious to modify the laser machining device of Cutler et al in view of the laser machining device of Kajikawa, since Kajikawa teaches of a laser machining device using of different clocking signals at different clock rates to control the scanner and the stage. Furthermore, since the prior art of Cutler and Kajikawa fails to teaches of the shifting of the path command positively or negatively in time, the examiner found, it would have been obvious to modify the clock of Cutler and Kajikawa in further view of Ide et al, because Ide teaches of a laser machining system where a path command to either the XY stage is positively or negatively shifted in time (i.e. Delay time of T1 to T5) in respect of said path command signal to compensate for a fixed time shift (i.e. time delay Tc) between a motion of said laser beam and a motion of said work piece W.
Therefore it would have been reasonable to modify the clocks signals as taught by Kajikawa and the shifting of the path command to either the XY stage or the scanner as taught by Ide et al for the synchronization of the stage, scanner and laser positioning during laser machining as taught by Cutler et al.  Based on the arguments above the examiner now rejects claims 1, 9 and 14 under 35 USC 103 rejection over Cutler et al in view of Kajikawa in view of Ide et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takami et al (US 20070138146 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        August 24, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761